Citation Nr: 0717679	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-23 976	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
beyond August 1, 2002, for convalescence following surgery 
for service-connected lumbar spine disability.

2.  Entitlement to an increased rating for lumbar spine 
disability, currently rated as 20 percent.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972 and from September 1990 to June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In relevant part, the RO granted a 
temporary total rating for convalescence following surgery 
for service-connected lumbar spine disability, effective 
April 22, 2002, and then resumed the previous 20 percent 
rating effective August 1, 2002.  The veteran timely 
perfected an appeal for an extension of the temporary total 
rating and a rating in excess of 20 percent.

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  

On another matter, in October 2006, the veteran submitted 
additional evidence regarding his right leg/knee.  It appears 
the veteran may be attempting to reopen his previously denied 
claim of entitlement to service connection for a right leg/ 
knee condition.  This matter is referred to the RO for 
clarification and any other appropriate action.


FINDING OF FACT

At the March 28, 2007, Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


